Title: From Thomas Jefferson to Albert Gallatin, 31 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                     
                        Jan. 1807
                     
                        
                        will you be pleased to give the permission to Capt Brewster, & take any other measures you think best.
                        
                            
                        
                    